Citation Nr: 0924741	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-10 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for right foot neuroma with hammertoe deformities.

3.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus and hammertoe deformities of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from July 1982 to 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Jurisdiction over the case was 
transferred to the RO in Baltimore, Maryland in May 2004.  
The Veteran testified before the undersigned at a hearing 
held at the Board's offices in Washington, DC in December 
2007.  The Board thereafter remanded the case in April 2008 
for further development.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
limitation of flexion to 65 degrees with no limitation of 
extension, and by arthritis with significant functional 
impairment due to pain, weakness, and fatigability.

2.  The Veteran's right foot neuroma with hammertoe 
deformities is manifested by hammertoe deformity limited to 
the second toe and by pain and functional impairment 
comparable to moderately severe injury of the foot.

3.  The Veteran's hallux valgus and hammertoe deformities of 
the left foot are manifested by mild hallux valgus with 
hammertoe deformity limited to the second and third toes, but 
not by functional impairment or other findings comparable to 
more than moderate injury of the foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation for 
left knee disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2008). 

2.  The criteria for an evaluation in excess of 20 percent 
for right foot neuroma with hammertoe deformities have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5279, 5282, 5284 (2008). 

3.  The criteria for an evaluation in excess of 10 percent 
for hallux valgus and hammertoe deformities of the left foot 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5280, 5282, 5284 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, the Veteran was not provided with the 
notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) prior to the April 2004 rating decision.  Once, 
however, his claims were substantiated through the grant of 
service connection and he was assigned initial disability 
ratings and effective dates for the grants of service 
connection, VA had no further notice obligations under 
38 U.S.C.A. § 5103(a) with respect to the Veteran's 
disagreement with the initial ratings assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
record reflects that he did receive the notice to which he is 
entitled under 38 U.S.C.A. §§ 5103A and 7105, including 
through the issuance of a statement of the case.  See 
Dingess/Hartman, 19 Vet. App. at 490-91.  In any event, the 
Veteran was provided with notice as to the information and 
evidence necessary to substantiate the initial ratings and 
effective dates in a March 2006 correspondence.  His claims 
were thereafter readjudicated in a February 2007 supplemental 
statement of the case.  The Veteran has not alleged or 
demonstrated any prejudice from the failure to provide him 
with notice as to the above two elements prior to the 
granting of his claims.  See Goodwin v. Peake, 22 Vet. App. 
128, 134 (2008).  For the above reasons, the Board finds that 
VA's notification duties have been met in this case. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for the disorders at issue.  
Consequently, Vasquez-Flores is inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  

The record also reflects that the Veteran was afforded 
several VA examinations in connection with the appeal.  His 
representative recently argued that the last examination of 
record (dated November 2008) did not comply with the Board's 
remand in that it was conducted by a physicians assistant, 
and as functional impairment was not adequately addressed.  
Review of the report shows that the examination in fact was 
supervised by a physician.  As to the representative's 
opinion as to whether functional impairment was adequately 
assessed, the examination report shows that the examiner did 
identify the effect of the Veteran's pain on motion of the 
joints at issue, and additionally noted the absence of other 
factors such as weakness, fatigability, lack of endurance and 
incoordination.  In the Board's opinion, the examination 
adequately assessed functional impairment of the disorders at 
issue, and that it otherwise is adequate for the purpose of 
evaluating the Veteran's claims. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected left knee and left and right foot 
disorders.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual background
 
Service connection for right foot neuroma with hammertoe 
deformities, hallux valgus and hammertoe deformities of the 
left foot, and left knee disability was granted in April 
2004.  The disorders were respectively evaluated as 10 
percent, 0 percent, and 0 percent disabling, effective 
December 1, 2004.  In August 2004, the evaluations assigned 
the disorders were increased to, respectively, 20 percent, 10 
percent and 10 percent disabling, all effective December 1, 
2004.  Those evaluations have remained in effect since that 
time.

Service treatment records show that the Veteran was placed on 
a profile for left knee complaints, including pain and 
locking.  Physical examination showed that he was able to 
extend the knee to 0 degrees, and flex the knee to between 90 
and 120 degrees.  The knee was stable, with substantially 
full strength.  X-ray studies showed the presence of loose 
bodies in the knee, as well as mild degenerative osteophytes.  
The records show that the Veteran was also placed on a 
profile for bilateral foot problems.  He demonstrated an 
antalgic gait and tenderness over the feet, with no weakness 
or limitation of motion.  He exhibited a neuroma of the right 
second and third interspaces, and had fifth metatarsal pain.

Private medical records and military hospital records on file 
for 2000 to January 2006 show that prior to discharge, the 
Veteran was treated for knee and foot pain.  Examination 
showed generalized tenderness about both feet, with increased 
tenderness at the site of the neuroma.  There was 4/5 muscle 
strength in the left leg.  In October 2004, the Veteran was 
able to extend the left knee to 9 degrees and flex the knee 
to 95 degrees.  X-ray studies showed the presence of left 
knee osteoarthritis without effusion.  X-ray studies of the 
left foot showed a mildly displaced angulated fracture 
involving the distal aspect of the fifth proximal phalanx.

The Veteran attended a VA fee basis examination in April 
2003.  He reported experiencing intermittent left knee pain.  
He denied any left foot problems.  He reported pain affecting 
his right foot, and explained that he used inserts.  Physical 
examination showed that he was able to extend the knee to 0 
degrees and flex the knee to 140 degrees.  There was 
crepitus.  The examiner concluded that motion in the knee was 
not further limited by pain, weakness, fatigue, 
incoordination or lack of endurance.  Examination of the 
right foot showed tenderness between the second and third 
heads of the metatarsal.  Examination of the left foot showed 
a slight hallux valgus.  Both feet had hammertoe deformities.  
X-ray studies of the right foot were normal except for 
hammertoe deformities.  X-ray studies of the left foot showed 
hallux valgus and hammertoe deformities.  X-ray studies of 
the left knee showed degenerative osteoarthritis.  The 
examiner diagnosed left knee tendonitis and degenerative 
osteoarthritis; right foot hammertoes and neuroma; and left 
foot slight hallux valgus and hammertoes.

The Veteran attended a VA examination in June 2004.  He 
explained that he had not missed work because of foot pain 
and did not use assistive devices, although he did use 
orthotics.  He complained of pain in both feet with an 
inability to stand or walk more than 20 minutes without pain.  
He indicated that the pain was constant, and that he did not 
experience flare ups.  Physical examination showed the 
presence of mild edema of both feet with plantar erythema.  
There was no evident bunion deformity on either foot.  He 
exhibited flexible hammertoes of the second toe on both feet, 
with pain on the dorsum of those toes.  There was pain in the 
second and third innerspaces of the right foot consistent 
with Morton's neuroma.  There was no evidence of a left foot 
fracture.  Range of motion of both feet were normal.

The Veteran attended a second VA examination in June 2004.  
X-ray studies of the left knee showed evidence of a previous 
anterior cruciate ligament tear, with some joint space 
narrowing.  The Veteran was noted to limp and experience pain 
at the bottom of his right heel due to plantar fasciitis.  
Examination of the left knee showed weakened movement, excess 
fatigability and increased incoordination.  There was some 
muscle atrophy.  The Veteran was able to flex the knee to 110 
degrees and extend the knee to 5 degrees.  The examiner noted 
that the Veteran's pain limited his knee function.

On file is the report of November 2005 VA examination of the 
Veteran.  He reported experiencing flare ups once per week, 
which caused him to limp.  He complained of daily pain 
aggravated by activity, as well as daily swelling with 
intermittent locking and buckling.  He indicated that he used 
a knee brace daily.  He denied any effect of the knee on his 
job.  Physical examination disclosed the absence of any 
effusion.  There was tenderness to palpation.  The Veteran 
evidenced left knee flexion to 65 degrees before pain limited 
motion; he was able to passively flex the knee to 130 
degrees.  The Veteran was able to extend the knee to 0 
degrees.  There was no instability.  There was weakened 
movement and incoordination.  The examiner noted that 
repetitive motion testing worsened the knee pain, but without 
a corresponding reduction in knee motion.  The Veteran had a 
normal gait.  There was give-way weakness due to pain, and 
strength was 4/5.  X-ray studies of the knee were normal.

At his December 2007 hearing before the undersigned, the 
Veteran reported undergoing physical therapy and using a 
brace for the left knee.  He testified that he experienced 
left knee pain and daily swelling, and that the joint locked 
up and gave way.  He reported experiencing daily flare ups, 
and noted that the knee pain was worse with movement.  He 
explained that his job was sedentary in nature, and that 
prolonged sitting caused swelling; he explained that in 
consequence, he walked around work without shoes to an 
extent.  He testified that he had not taken much time off 
from work, but explained that the knee did affect his ability 
to do chores.  As to his feet, the Veteran testified that he 
used inserts, and could walk only limited distances before 
the onset of pain and numbness.  He indicated that the pain 
in both feet was roughly equal.  He testified that he could 
drive, although his feet were painful throughout that 
activity.

The Veteran attended a VA examination in November 2008.  He 
reported working full time at a desk job.  He complained of 
daily intermittent knee pain, as well as swelling on most 
days.  He reported experiencing flare ups twice each day, as 
well as limitation of left knee motion, and left knee locking 
and giving way.  He indicated that he used a knee brace and 
was limited in the distance he could ambulate.  He explained 
that the knee problems were aggravated by activity, that his 
activities of daily living were mild to severely affected, 
and that the knee disorder had a mild effect on his 
occupation.  As to his right foot, the Veteran explained that 
he experienced intermittent fatigability and pain and used 
orthotics.  He indicated that he was limited in ambulation.  
As to the left foot, he reported pain and swelling which was 
aggravated by activity, and indicated that he experienced the 
same restrictions as with the right foot.  He explained that 
while at work, he occasionally needs to take his shoes off 
and will take frequent breaks, but that he is able to 
accomplish his work.  

Physical examination disclosed the presence of an antalgic 
gait.  The left knee was stable, with tenderness but no 
effusion.  He was able to extend the knee to 0 degrees, and 
flex it to 90 degrees, with pain evident at the extremes of 
motion.  There was no change in range of motion with 
repetitive motion testing.  There was no muscle atrophy.  
Examination of his feet showed the presence of hammertoes at 
the second toe of the right foot, with minimal hallux valgus.  
There was tenderness at the fourth and fifth toes with 
manipulation.  The left foot evidenced hammertoes at the 
second and third toes with minimal hallux valgus.  There was 
tenderness over the dorsum of the foot and at the fourth and 
fifth toes.  The Veteran evidenced an abnormal shoe wear 
pattern.  There was generalized edema in the lower 
extremities, but no effusion.  X-ray studies of the left knee 
showed osteoarthritis and degenerative changes.  X-ray 
studies of the feet showed hypertrophic spurring at the left 
talonavicular joint possibly due to osteoarthritis. (The 
examiner determined that those changes were not related to 
the service-connected disorder.)  As to the effect of the 
disorders on employment, the examiner concluded that the 
disorders did not render him unable to work.  The examiner 
explained that as long as the Veteran took frequent breaks, 
he was able to accomplish his job without significant 
discomfort.




Analysis

A.  Left knee

The RO evaluated the Veteran's left knee disorder as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under that code, traumatic arthritis is rated as for 
degenerative arthritis under Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008), 
degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.
 
A 10 percent rating may be assigned for limitation of flexion 
of the leg to 45 degrees, a 20 percent rating is warranted 
for limitation of flexion of the leg to 30 degrees, and a 30 
percent evaluation is warranted for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

A 10 percent rating is warranted for extension limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, and a 30 percent rating is warranted 
for limitation of extension of the leg to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2008). 

A 10 percent evaluation is warranted for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is appropriate for 
severe subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2008).

Dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2008).

After carefully reviewing the evidence of record, the Board 
finds that the left knee disability warrants assignment of a 
20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  In this regard the record shows that the 
Veteran's flexion has ranged from 65 degrees to 140 degrees.  
Importantly, however, examinations have largely found that 
the knee involves muscle weakness and atrophy, as well as 
functional impairment affecting the knee due to factors such 
as pain, weakness, and fatigability.  The Board notes that 
the Veteran's complaints are supported by X-ray findings of 
an underlying pathology, namely arthritis.  Given that the 
Veteran's left knee motion is typically limited to a 
significant extent, and in light of the presence of pain, 
weakness and fatigability affecting knee function, the Board 
finds that the Veteran's disability picture for his left knee 
is most accurately characterized as equivalent to limitation 
of the knee in flexion to 30 degrees.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).  The Board finds, however, that an 
evaluation in excess of 20 percent is not warranted.

In this regard the record shows that the Veteran is clearly 
able to flex to at least 65 degrees.  Moreover, repetitive 
motion testing, while increasing the amount of pain affecting 
the knee, does not result in any further reduction of knee 
motion.  The Veteran does not use any assistive device for 
ambulating, and clearly retains substantial function in the 
knee.  In the Board's opinion, even with consideration of the 
complaints of flare ups, the occasionally abnormal gait, and 
the pain, weakness and fatigability, the disability picture 
for the left knee does not even remotely approximate that of 
flexion limited to 15 degrees or less.

Although the Veteran was noted at one point in October 2004 
to have extension limited to 9 degrees, and at a June 2004 
examination to have extension limited to 5 degrees, the Board 
notes that every VA examination indicates that the Veteran 
could extend the knee to 0 degrees.  The Board finds that the 
other examination reports, as they are all consistent in 
their assessment of extension, are more indicative of the 
Veteran's actual ability to extend that the single October 
2004 entry or the June 2004 VA examination.  The Veteran's 
normal extension clearly does not justify assignment of a 
rating in excess of 20 percent.  The Board does note that 
even where a higher overall evaluation is not warranted on 
the basis of limitation of extension, it is possible for 
separate ratings to be assigned for limitation of flexion and 
extension.  See VAOPGCPREC 9-2004.  In this case, however, 
the Board finds, the October 2004 entry and the June 2004 
examination report notwithstanding,  that the Veteran's 
extension is normal, and not limited.  Moreover, the Board 
points out that extension limited to 5 or 9 degrees would 
warrant a noncompensable evaluation in any event.  In the 
absence of a compensable level of extension, the Board finds 
that a separate evaluation for extension is not for 
application in this case.

The Board notes that separate evaluations may also be 
assigned where there is instability and also arthritis in the 
knee with associated limitation of motion.  See VAOPGCPREC 
23-97.  Although the Veteran has documented left knee 
arthritis, his knee has consistently been described as 
stable.  The records show that any giving way of the knee is 
related to weakness and muscle atrophy, and not due to 
lateral instability or subluxation.  Accordingly, separate 
ratings under VAOPGCPREC 23-97 are not for application.

In sum, the Veteran is entitled to a 20 percent, but not 
higher, initial evaluation for his left knee disorder.  
38 C.F.R. § 4.3.

The Board notes that the RO, in granting service connection 
for left knee disability, assigned an effective date for the 
grant of December 1, 2002.  The Board has reviewed the 
evidence on file and concludes that the underlying level of 
severity for the Veteran's left knee disorder has been at the 
20 percent level, but not higher, since the award of service 
connection.  As already explained, the Board finds that the 
October 2004 entry and June 2004 examination report showing 
limited extension are not representative of the Veteran's 
actual extension, and that, in any event, those limitations 
still would not represent a compensable level of extension.  
For the reasons enumerated above, and because there is no 
indication of greater disability than that described above 
during the period beginning December 1, 2002, a higher rating 
is not warranted for any time since the award of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Right and left feet

The RO evaluated the Veteran's right foot disorder as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5279, and the left foot disorder as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Under Diagnostic Code 5279, a maximum 10 percent evaluation 
is assignable for unilateral or bilateral anterior 
metatarsalgia.  38 C.F.R. § 4.71a. Diagnostic Code 5279 
(2008). 

A maximum 10 percent evaluation is warranted for unilateral 
hallux valgus, whether severe and equivalent to amputation of 
the great toe, or operated with resection of the metatarsal 
head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2008).

A 10 percent rating is warranted for hammertoes when all toes 
on a foot are affected, without claw foot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5282 (2008).

A 10 percent evaluation is warranted for moderate foot 
injury, a 20 percent evaluation is warranted for moderately 
severe foot injury, and a 30 percent evaluation is warranted 
for severe foot injury. 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2008).

i.  Right foot
 
The Board initially notes that although the RO has evaluated 
the right foot disorder as 20 percent disabling under 
Diagnostic Code 5279, that particular diagnostic code 
provides for a maximum 10 percent evaluation.  Given the 
number of service-connected disorders afflicting the foot, 
the Board finds that the foot disorder is more properly 
evaluated under Diagnostic Code 5284, for foot injury.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (the choice of which 
diagnostic code to use should be upheld if supported by 
explanation and evidence).

After reviewing the evidence of record, the Board finds that 
the disability picture for the right foot disorder is more 
accurately characterized as consistent with a moderately 
severe foot injury than with a severe foot injury.  In this 
regard the record shows that the disorder is productive of 
foot pain with hammertoe deformities.  Notably, however, the 
hammertoe deformities are limited to the second toe.  
Moreover, while some edema was noted at the June 2004 
examinations, no swelling was present when examined any other 
time, and the Veteran is clearly able to ambulate, even if 
with some difficulty; he requires shoe inserts, but no 
assistive devices.  The Veteran's gait has largely been 
normal, and only infrequently antalgic.  The Board has 
considered the Veteran's complaints of pain, but finds that 
even with consideration of functional impairment due to such 
a factor, see VAOPGCPREC 9-98, the disability picture does 
not even remotely approximate that of severe foot injury.

Accordingly, the Board finds that an increased initial 
evaluation for the right foot disorder is not warranted.  
38 C.F.R. § 4.3.


ii.  Left foot

After reviewing the evidence of record, the Board finds that 
the evidence does not support assignment of an evaluation 
higher than 10 percent for the left foot disorder.  In this 
regard the Board points out that 10 percent is the maximum 
evaluation assignable to hammertoe deformities or for hallux 
valgus, and that the hallux valgus deformity is, in any 
event, mild.  The Board has considered whether a higher 
rating is warranted under Diagnostic Code 5284, but the 
record shows that despite complaints of pain and the presence 
of edema on examination in June 2004, the Veteran's left foot 
retains full function, without any loss of motion or other 
identifiable impairment even remotely suggestive of 
moderately severe foot injury.  Even with consideration of 
functional impairment due to pain, his foot disorder does not 
approximate a 20 percent evaluation under Diagnostic Code 
5284.  Accordingly, an initial rating in excess of 10 percent 
is denied.

iii.  Fenderson considerations

The Board notes that the RO, in granting service connection 
for the right and left foot disorders, assigned an effective 
date for the grant of December 1, 2002.  The Board has 
reviewed the evidence on file and concludes that the 
underlying level of severity for the Veteran's right foot and 
left foot disorders has remained no more than, respectively, 
20 percent and 10 percent disabling since the award of 
service connection.  For the reasons enumerated above, and 
because there is no indication of greater disability than 
that described above during the period beginning December 1, 
2002, a higher rating is not warranted for any time since the 
award of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


C.  Extraschedular consideration

The Board has also considered whether the Veteran is entitled 
to a higher disability rating on an extra-schedular basis.  
38 C.F.R. § 3.321(b)(1).  The governing norm for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  In this case, the record does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards.  The symptoms associated with the left 
knee and bilateral foot disorders are reasonably contemplated 
by the assigned 20, 20 and 10 percent respective evaluations.  
The Veteran himself indicates that he takes little time off 
from work on account of his disorders, does not contend that 
they have actually adversely impacted his employment, and 
reports that he is able to work despite any problems with his 
knee or feet.  He does not contend that taking off his shoes 
at work or taking frequent breaks have impacted on his 
employment.
Nor has the Veteran been hospitalized frequently for his 
disorders. In short, there are no legitimate grounds for 
consideration of assignment of an extra-schedular rating, to 
include referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration. 


ORDER

Entitlement to a 20 percent evaluation for left knee 
disability is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits. 

Entitlement to a rating in excess of 20 percent for right 
foot neuroma with hammertoe deformities is denied.

Entitlement to a rating in excess of 10 percent for hallux 
valgus and hammertoe deformities of the left foot is denied.





____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


